DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on January 06, 2022.

Claims 2 was cancelled. Claims 1 and 3-6 are currently pending, of which, claims 1, 3, and 6 were amended.

In light of amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, was withdrawn.

The formal drawings filed on 5/6/20 are accepted. 

Applicant's arguments with respect to the rejections under 35 USC 103 have been fully considered and are not persuasive. 
Applicant stated that Chou and Moon fail to teach at least “the processor eliminates the resource from resource candidates for selection when a size of the region represented by the information related to the region covered by the beam is equal to or larger than a first threshold value,” as recited in amended independent claim 1, which incorporates the subject matter of now-canceled claim 2.
To be specific, Applicant argued that Soldati (in now-cancelled claim 2)
fails to teach eliminating a resource when the size of a region is equal to or larger than a first threshold value. In more details, Applicant mentions that Soldati’s interference threshold value is a threshold of the metric representing the received signal quality and/or interference, but not related to “a size of the region.” 
Examiner respectfully disagrees.
Soldati admits there exists an interference being caused to other mobile nodes in the cell coverage area (para.15), wherein mobile nodes perform channel qualities measurments in correspondence of resources (para.16) or measurements on interference created by a beam, and depending on the measured interference, a restriction and/ or muting, e.g., eliminating of radio resources is determined (para.18).  Soldati further explains that user node measures energy in time-frequency resources of the radio channel/ beam, and measures the radio field strength, which is representative of the potential interference, in geographical area(s) within the serving area of network node, e.g., size of region (para.95, 107, 114). 
	It is obvious to one of ordinary skill in the art to apply the feature of eliminating/ muting resources from resource candidates for selection, based on determining the region covered by the beam being equal to or larger than a threshold value -- from Soldati – into a method of performing beamforming communications between two user devices --of Chou and Moon; thus improving spatial efficiency by eliminating resources depending on the beam coverage size value and by using appropriate resources for transmssion – while mitigating resources collision.
	Thus, Chou, Moon, and Soldati do disclose all limitations addressed in amended claim 1.
In view of the above reasoning, the examiner believes that the rejections of independent claim 1 and other claims 3-6 depending from claim 1 are not patentable over Chou, Moon, and Soldati.
Consequently, the rejection of claims 1 and 3-6 under 35 U.S.C. 103 should be sustained.


			Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in Pub. No. US 2011/0038355 A1, hereinafter referred to as Chou, in view of Moon et al. in Pub. No. US 2016/0360531 A1, hereinafter referred to as Moon, and further in view of Soldati et al in US Pub. No. US 2016/0192382 A1, hereinafter referred to as Soldati.


	Regarding claim 1, Chou discloses a user device for performing communication in which beamforming is applied with another user device (wireless device, e.g., user device, uses directional antenna system to communicate with other wireless devices in a plurality of directions, e.g., beamforming, para.23), the user device comprising:
	a receiver that receives information related to time slots/ beam ID from another user device (a transceiver, [element 210 in Fig.2] receives, from wireless device 310-4, e.g., another user device, confirmation of reservation of time slots, or beam index, for communication [para.32, 37]);
	a processor that selects beam (processor, [element 220 in Fig.2] uses beam #4 for communication [para.38); and
	a transmitter that performs transmission by using the selected resource (a transceiver, [element 210 in Fig.2] uses beam #4 for communication [para.38]). 
	Also, Chou discloses eliminating resource from resource candidates for selection (refrain from establishing new reservations that will cause interference to ongoing communications, see para.8 in Chou).
	However, Chou does not disclose the beam index is related to a region covered by a beam with respect to a certain resource, and selecting the resource based on information representing the region covered by the beam; which are known in the art and commonly applied in communications field for data communications, as suggested in Moon’s disclosure as below.
	Moon, from the same field of endeavor, teaches the beam index is related to a region covered by a beam with respect to a certain resource (beam ID refers to beam service area, e.g., region covered by a beam to which each terminal belongs to, wherein each beam is allocated with resource blocks, para.48, lines 1-29); and selecting the resource based on information representing the region covered by the beam (and determining transmission beams including frequency resources represented by beam ID, para.20); which would be obvious to select a resource based on beam region; thus facilitating efficient communications between two user devices. 
	Chou in view of Moon do not further disclose eliminating the resource when a size of the region represented by the information related to the region covered by the beam is equal to or larger than a first threshold value; which is known in the art and commonly applied in communications field for data communications, as suggested in Soldati’s disclosure as below.
	Soldati, from the same endeavor, teaches eliminating the resource when a size of the region represented by the information related to the region covered by the beam is equal to or larger than a first threshold value (fine-tune signal into narrow beam to mitigate interference, [see para.15 in Soldati] and determining transmission being interfering on basis on interference threshold value [see para.111 in Soldati]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to apply the feature of eliminating/ muting resources from resource candidates for selection, based on determining the region covered by the beam being equal to or larger than a threshold value -- from Soldati – into a method of performing beamforming communications between two user devices --of Chou and Moon; thus improving spatial efficiency by eliminating resources depending on the beam coverage size value and by using appropriate resources for transmssion – while mitigating resources collision.


	Regarding claim 3, Chou in view of Moon and Soldati disclose the procesor measures received power by sensing a resource (measuring received signal energy, received signal power, see para.26 in Soldati), and eliminates the sensed resources from the resource candidates for the selection (when transmission beam(s) is determined to cause interference if received signal quality exceeds threshold value for a certain time period, see para.35 in Soldati) when the received power is equal to or larger than a second threshold value (when transmission beam(s) is determined to cause interference if received signal quality exceeds threshold value for a certain time period, see para.35 in Soldati); and 
	wherein the second threshold value is corrected based on the information representing the region covered by the beam (wherein threshold value can be configured either dynamically or semi-statically, see para.112 in Soldati). 


	Regarding claim 6, Chou in view of Moon and Soldati disclose wherein the reception unit performs reception beamforming based on the information related to the region covered by the beam (a transceiver, [element 210 in Fig.2] receives confirmation of reservation of time slots, or beam index, for communication [see para.32, 37 in Chou]).

	
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Moon and Soldati, as applied to claim 3 above, and further in view of Dillman et al in US Patent No. 6,310,831, hereinafter referred to as Dillman.


	Regarding claim 4, Chou in view of Moon and Soldati disclose wherein the second threshold value is corrected (threshold value can be configured either dynamically or semi-statically, see para.112 in Soldati).
	However, Chou in view of Moon and Soldati do not disclose the value is corrected to be smaller, as the region represented by the information related to the region covered by the beam becomes larger; which is known in the art and commonly applied in communications field for data communications, as suggested in Dillman’s disclosure as below.
	Dillman, from the same field of endeavor, teaches the value is corrected to be smaller, as the region represented by the information related to the region covered by the beam becomes larger (a beam that is much wider and lower in amplitude than that shown with respect to FIG. 5, resulting in a beam having reduced power, col.8, lines 14-7).
	Therefore, it would be appreciated by one of ordinary skill in the art at the time before the effective filing date of the claimed invention to correct the value to be smaller, as the region represented by the information related to the region covered by the beam becomes larger; thus efficiently controlling the interference in the network.


	Regarding claim 5, Chou in view of Moon, Soldati, and Dillman disclose wherein the second threshold value is corrected based on information related to a region covered by a beam transmitted by the transmitter  (wherein threshold value can be configured either dynamically or semi-statically, [see para.112 in Soldati] based on information {beam #4) transmitted by transceiver for communication, [see element 210 in Fig.2 and para.38 in Chou]).


Conclusion


THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     

	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465